Citation Nr: 1455896	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-11 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Adam G. Werner, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1946 to March 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at an October 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Evidence of record indicated that the Veteran also testified at a September 2012 RO hearing, but a transcript of that hearing is not of record.  In light of the favorable decision below, the Board finds there is no prejudice to the Veteran to issue this decision without such a transcript.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A December 2008 Board decision denied the Veteran's request to reopen the previously denied claim for entitlement to service connection for a low back disorder.

2.  Evidence associated with the claims file after the denial in December 2008 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The Veteran has a low back disability that is related to his active service.  


CONCLUSIONS OF LAW

1.  The December 2008 Board decision which declined to reopen a previously denied claim for entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen 

VA's Duties to Notify and Assist

The Veteran's previously denied claim is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.

Legal Criteria

A Board decision is final as of the date stamped on the face of the decision when mailed, unless reconsideration is ordered, or the decision is appealed to the Court of Appeals for Veterans Claims (Court).  38 C.F.R. § 20.1100 (2014).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2014) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2014), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Board notes that although the RO did not reopen the Veteran's claim for entitlement to service connection for a low back disability in the January 2010 rating decision, April 2012 Statement of the Case or June 2014 Supplemental Statement of the Case, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance. 

The Veteran's claim for entitlement to service connection for a spine condition was denied by a June 1961 RO decision.  The June 1961 RO decision indicated that the basis for the RO's denial was that the disability was not incurred in service.  In a June 1961 letter to the Veteran, the RO stated that the "[s]pine condition is not a disability for which benefits may be granted under the law."  The Veteran's claim to reopen the previously denied claim for entitlement to service connection for a low back disorder was denied by way of a September 1998 Board decision and was most recently denied in a December 2008 Board decision.  The Board decisions declined to reopen the Veteran's claim and continued the denial of the Veteran's claim.  The Veteran was notified of the decisions and of his appellate rights, but did not appeal the decisions; therefore, they became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The Veteran's current claim for entitlement to service connection a low back disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in the December 2008 Board decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final December 2008 Board decision, new evidence includes a private medical opinion from Dr. R.B. (dated August 2012, received September 2012) and a private medical record from Dr. C.M. (dated November 2009, received December 2009).  This evidence is new, as it did not exist at the time of the final disallowance in December 2008.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a nexus between the Veteran's current low back disability and his active service (i.e. that the disability was incurred in service).  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

It is noted that the Veteran submitted copies of service treatment records in connection with the claim to reopen.  As the service treatment records were already of record when the Board last denied a claim to reopen, the provisions of 38 C.F.R. § 3.156(c), which require reconsideration of a claim when relevant service department records are received that existed and were not previously associated with the claims folder, are not applicable.

II.  Service Connection

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

Initially, the RO's June 1961 letter to the Veteran referenced above raised the issue as to whether the Veteran had a low back disability that pre-existed his entrance into service.  It appears that RO's statement was based on a June 1961 x-ray report, which noted in part "questionable minimal levo-scoliosis of the lumbar spine" and "[s]pina bifidia occulta is noted at S-1."  In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A.     § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Congenital or developmental defects may only be service connected if there is a superimposed disease or injury or injury during service which results in an additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); see also Winn v. Brown, 8 Vet. App, 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

The Veteran's October 1946 entrance examination noted no musculoskeletal defects.  As referenced, a June 1961 x-ray report included findings of levo-scoliosis and spina bifida occulta.  More recent x-rays, however, did not include any such notation.  See November 2009 private medical record from Dr. C.M. (referencing radiographic findings taken in November 2009) and May 2008 VA examination report (including radiographic findings taken in July 2007 (noting "normal lumbar lordotic curvature is slightly straightened and clinical correlation is suggested") and June 1998); see also February 1992 VA examination report (referencing x-rays from August 1990 and noting "no signs scoliosis").  In addition, the May 2008 VA examination report specifically noted there was no scoliosis present (with respect to other abnormal spinal curvatures, it also noted no lumbar lordosis was present and that gibbus and kyphosis were present).  Further, at the October 2014 Board hearing, the Veteran testified that he had no problems with his back prior to service.  As the October 1946 entrance examination did not note any musculoskeletal abnormalities, clear and unmistakable evidence is required to demonstrate that a disease or injury preexisted service.  Based on the evidence referenced above, the Board concludes that no such evidence exists.  As such, the Veteran is presumed sound at entry into service.  Moreover, a congenital or developmental defect is not currently shown.  

The evidence of record shows that the Veteran has a current low back disability.  See November 2009 private treatment record from Dr. C.M. (noting an impression of "[d]egenerative disc disease about the lumbar spine with facet joint arthropathy"); August 2012 private medical opinion from Dr. R.B. (noting a diagnosis of degenerative disc disease of the lumbar spine).  The evidence of record also included the Veteran's service treatment records (STRs).  The STRs included various records relating to the Veteran's low back, specifically a fall that the Veteran sustained while painting where he fell on his back.  See, e.g., February 20, 1947 STR.  As such, the first two elements of direct service connection are satisfied.  The crucial remaining inquiry is whether there is a nexus between the Veteran's current low back disability and his active service.  

A May 2008 VA examination report included a negative opinion that the Veteran's low back disability was less likely as not caused by or a result of in-service injury.  The rationale provided was that "[t]here is no documented continuity of the [V]eteran's low back pain symptoms which correlates with the [V]eteran's current complaints following his service injury."  

A November 2009 private treatment record from Dr. C.M. (who is noted as Board Certified in General Orthopedics), referenced a history of the Veteran falling off a roof in service in 1947 and injuring his low back.  The record also stated that "[t]he patient has sign and symptoms of degenerative disc disease with facet arthropathy and some spinal stenosis due to his fall off a roof in 1947."  An August 2012 private medical opinion from Dr. R.B. initially stated that "[a]ll medical records and the VA C-file records have been reviewed to include military, VA, and Compensation and Pension evaluations."  The opinion referenced the Veteran suffering a fall while on active duty in 1947 and the Veteran stating that this was beginning of his chronic low back pain.  The opinion's conclusion was that:

It is this examiners [sic] opinion, based on a complete review of the medical record/ C-file that it is, as likely as not, that the trauma sustained by the [V]eteran while on active duty has caused degenerative disc disease to his lumbar spine.  Furthermore, [status post] this traumatic event, I feel that the symptoms described by the [V]eterans [sic] as well as military and VA medical evidence could well within reason account for his current diagnosis of [degenerative disc disease] and his chronic low back pain.  The fall over 10 feet and subsequent active duty medical treatment show the beginning of many years of chronic low back pain that has significantly worsened over time and presents as described above.    

After review of the record, the Board concludes that the Veteran's low back disability is related to his active service.  The Board finds the rationale provided in the May 2008 VA examination report to be of limited probative value.  The rationale referenced a lack of "documented continuity of the [V]eteran's low back pain symptoms."  Initially, the Board notes that it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  In addition, the rationale is contradicted by the evidence of record, which does provide evidence of a continuity of low back symptoms.  See, e.g., October 2014 Board Hearing Transcript (stating that since his in-service fall onto his back, he has "been suffering with it ever since"); August 2012 Dr. R.B. Private Medical Opinion (referencing the Veteran's in-service fall and noting that the Veteran reported "chronic low back pain ever since that time"); Mr. and Mrs. S.S. Buddy Statement Received December 1997 (referencing the Veteran injuring his back in-service and that post-service, "[h]e still suffered endlessly.  Needless to say he struggled through life"); February 1992 VA examination report (referencing the in-service fall and noting chronic low back pain since); Veteran's January 1987 Statement (stating that after the in-service fall injuring his back, "[f]rom that point on I have always had back problems").  The Veteran has also filed multiple claims for entitlement to service connection for a low back condition, including as far back as April 1961.  With respect to a gap between the Veteran's separation from service in 1948 and post-service treatment of record (as noted, the initial claim was filed in April 1961), the Veteran stated that "he was able to manage symptoms with medication, but had progressive worsening over time until [the] condition could no longer be managed on his own and he sought treatment."  See August 2012 Dr. R.B. Private Medical Opinion; see also May 1991 RO Hearing Transcript (with the Veteran referencing his back and stating that "[t]his started in [19]61", but also referencing when coming out of service he was 18 and his back "did not affect me that much", but "[a]s the years it started to get worse to a point that I could not bear it any more.  That is why I went to the VA in 1961").  In sum, based on the discussion above, the Board finds the May 2008 VA examination report and the negative opinion provided to be of limited probative value.    

The Board finds the November 2009 private treatment record from Dr. C.M. and August 2012 private medical opinion from Dr. R.B. to be of significantly more probative value.  These providers referenced the Veteran's in-service fall on his back and related the Veteran's current low back disability to that incident.  Dr. R.B.'s August 2012 private medical opinion additionally noted that the entire claims file was reviewed, provided a thorough and detailed opinion and as quoted above, included a medical opinion supported by an adequate rationale.  The Board finds the private medical records from Dr. C.M. and Dr. R.B. to be the most probative evidence of record with respect to the crucial issue of a nexus between the Veteran's current low back disability and his military service.  As such, the Board concludes that the Veteran's low back disability is related to his active service and entitlement to service connection for a low back loss disability is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


